PER CURIAM:
Bernard Gibson, Sr., appeals the district court’s order denying in part his motion filed pursuant to Fed.R.Crim.P. 36. We have reviewed the record and find no reversible error. We find that the criminal judgment filed in November 2002 accurately reflects the life sentence announced at the resentencing hearing. Accordingly, we affirm the denial of relief. United States v. Gibson, No. 8:94-cr-00454-PJM *216(D.Md. filed May 8, 2006, and entered May 9, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.